PER CURIAM.
This is an appeal from an order of the Circuit Court for Orange County, Florida, placing the juvenile appellant on probation and withholding adjudication of delinquency. The Public Defender has filed an Anders 1 motion and brief requesting leave to withdraw as counsel for appellant and representing to this court that no reversible error appears. On May 22, 1980, this court gave appellant thirty (30) days within which to file a brief in her own behalf. No such brief has been filed. The court has reviewed counsel’s brief and the record herein and no reversible error appears. The motion of the Public Defender to withdraw is hereby granted and the judgment and sentence is hereby
AFFIRMED.
ORFINGER, FRANK D. UPCHURCH, Jr., and COWART, JJ., concur.